DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on January 10th, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 6-14, 17-20 has been entered.
Claim(s) 1-5, 15-16 are pending in the instant application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/774,196.
Drawings
The drawings were received on October 20th, 2021.  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
i.	Claim(s) 1 & 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 1+ of U.S. Pat. No. 11,161,449 B2. The present claimed invention appears to be broader in scope than the invention of ‘449.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding Claim 1, ‘449 claims an adjuster gear screw comprising: an adjuster shaft having a threaded portion and a shaft end; a gear head having a plurality of radial protrusions spaced by a plurality of radial indents, and a flange having a flange front surface; an elongated neck interconnecting the adjuster shaft and the gear head; and a gear having a gear rear surface, a plurality of teeth positioned along an outer circumference, and a plurality of fingers and a plurality of notches extending along an inner circumference; wherein the gear is axially secured to the gear head in a first longitudinal direction via abutment of the gear rear surface with the flange front surface, and in a second longitudinal direction via engagement of the plurality of fingers with the plurality of indents, and wherein the gear is rotationally secured to the gear head via abutment of the plurality of radial protrusions with the plurality of notches (clauses of Claim 1 of ‘449).  
Regarding Claim 15, ‘449 claims a lamp assembly comprising: a lamp housing; a reflector positioned within the lamp housing on at least one pivotable connector; a lamp positioned on the reflector within the lamp housing; and an adjuster gear screw coupled to the lamp housing and operably engaged to the reflector such that rotation of the gear screw pivots the reflector; wherein the adjuster gear screw comprises: an adjuster shaft having a threaded portion and a shaft end; a gear head having a plurality of radial protrusions spaced by a plurality of radial indents, and a flange having a flange front surface; an elongated neck interconnecting the adjuster shaft and the gear head; and a gear having a gear rear surface, a plurality of teeth positioned along an outer circumference, and a plurality of fingers and a plurality of notches extending along an inner circumference; wherein the gear is axially secured to the gear head in a first longitudinal direction via an abutment of the gear rear surface with the flange front surface, and in a second longitudinal direction via engagement of the plurality of fingers with the plurality of indents, and wherein the gear is rotationally secured to the gear head via abutment of the plurality of radial protrusions with the plurality of notches (clauses of Claim 12 of ‘449).    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-5, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dürkopp (U.S. Pub. No. 2015/0158415 A1).
Regarding Claim 1, Dürkopp teaches an adjuster gear screw (3, “an oblong adjustment screw,” ¶ [0018]-¶ [0020]; see at least Figs. 1-4) comprising: an adjuster shaft (4, “a thread”) having a threaded portion (threaded region of 4) and a shaft end (5, “front end”); a gear head (9, “rear end”) having a plurality of radial protrusions (18, “external profiling,” ¶ [0023]) spaced by a plurality of radial indents (indents formed between respective 18), and a flange (, flange or rim that protrudes, as denoted in Figure 2 below taken from Dürkopp) having a flange front surface (front surface of ); an elongated neck (7) interconnecting the adjuster shaft (4) and the gear head (9); and a gear (25, “a miter gear,” ¶ [0030]) having a gear rear surface (gear rear surface of 25), a plurality of teeth (, fingers of 25 directly above drive element 11) positioned along an outer circumference (of gear), and a plurality of fingers (respective fingers therebetween recess, 20) and a plurality of notches (17, “an internal profile,” ¶ [0023]) extending along an inner circumference; wherein the gear (25) is axially secured to the gear head (9) in a first longitudinal direction via abutment of the gear rear surface with the flange front surface (front surface of ), and in a second longitudinal direction via engagement of the plurality of fingers () with the plurality of indents (of 18), and wherein the gear (25) is rotationally secured to the gear head (9) via abutment of the plurality of radial protrusions (18) with the plurality of notches (17 [Wingdings font/0xE0] “an internal profile 17 at the inside, which in the assembled position engages an external profiling 18,” ¶ [0023]).  

[AltContent: arrow][AltContent: textbox (, claimed “flange” )][AltContent: textbox (Fig. 2 Dürkopp)]
    PNG
    media_image1.png
    1353
    1996
    media_image1.png
    Greyscale

Regarding Claim 2, Dürkopp teaches the adjuster gear screw of claim 1, wherein the gear head (9), the adjuster shaft (of 4), and the elongated neck (7) are integrally formed as a single component (as clearly depicted in Fig. 2) and the gear (25) is formed as a separate component selectably securable to the gear head (9).  
Regarding Claim 3, Dürkopp teaches the adjuster gear screw of claim 2, wherein the neck (7) includes at least two opposed neck retention tabs (protruding portions 7 that are opposed to one another on opposite sides thereof).  
Regarding Claim 4, Dürkopp teaches the adjuster gear screw of claim 3, wherein the shaft end (5) includes a plurality of retention arms (arms protruding via 5, as clearly depicted in 2).  
Regarding Claim 5, Dürkopp teaches the adjuster gear screw of claim 1, wherein the neck (7) includes a shank portion (6) with a cavity (cavity of 7) therein, and the gear head (9) includes a nose (, region above flange, , that which orthogonally crosses the cavity of 7) that interfaces with the cavity.  
Regarding Claim 15, Dürkopp teaches a lamp assembly comprising: a lamp housing (2’, “housing wall,” ¶ [0018]; see at least Figs. 1-4); a reflector (“reflector allocated to said light source being arranged inside the housing,” ¶ [0018]) positioned within the lamp housing (2’) on at least one pivotable connector (“The light module 2 is supported pivotally in the housing,” ¶ [0018]); a lamp (2, “light module” and/or “the headlight,”) positioned on the reflector within the lamp housing (2’); and an adjuster gear screw (3, “an oblong adjustment screw,” ¶ [0018]-¶ [0020]) coupled to the lamp housing (2’) and operably engaged to the reflector such that rotation of the gear screw pivots the reflector (due to the pivoting of the housing 2’); wherein the adjuster gear screw (3) comprises: an adjuster shaft (4, “a thread”) having a threaded portion (threaded region of 4) and a shaft end (5, “front end”); a gear head (9, “rear end”) having a plurality of radial protrusions (18, “external profiling,” ¶ [0023]) spaced by a plurality of radial indents (indents formed between respective 18), and a flange (, flange or rim that protrudes, as denoted in Figure 2 above taken from Dürkopp) having a flange front surface (front surface of ); an elongated neck (7) interconnecting the adjuster shaft (4) and the gear head (9); and a gear (25, “a miter gear,” ¶ [0030]) having a gear rear surface (gear rear surface of 25), a plurality of teeth (, fingers of 25 directly above drive element 11) positioned along an outer circumference (of gear), and a plurality of fingers (respective fingers therebetween recess, 20) and a plurality of notches (17, “an internal profile,” ¶ [0023]) extending along an inner circumference; wherein the gear (25) is axially secured to the gear head (9) in a first longitudinal direction via an abutment of the gear rear surface with the flange front surface (front surface of ), and in a second longitudinal direction via engagement of the plurality of fingers () with the plurality of indents (of 18), and wherein the gear (25) is rotationally secured to the gear head (9) via abutment of the plurality of radial protrusions (18) with the plurality of notches (17 [Wingdings font/0xE0] “an internal profile 17 at the inside, which in the assembled position engages an external profiling 18,” ¶ [0023]).  
Regarding Claim 16, Dürkopp teaches the lamp assembly of claim 15, wherein the gear head (9), the adjuster shaft (of 4), and the elongated neck (7) are integrally formed as a single component (as clearly depicted in Fig. 2) and the gear (25) is formed as a separate component securable to the gear head (9).  

Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/Britt D Hanley/Primary Examiner, Art Unit 2875